County of Erie v Gateway-Longview, Inc. (2021 NY Slip Op 05274)





County of Erie v Gateway-Longview, Inc.


2021 NY Slip Op 05274


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021

PRESENT: CENTRA, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ. (Filed Oct. 1, 2021.) 


MOTION NO. (157/21) CA 20-00665.

[*1]COUNTY OF ERIE, PLAINTIFF-APPELLANT, 
vGATEWAY-LONGVIEW, INC., ET AL., DEFENDANTS, AND PHILADELPHIA INSURANCE COMPANIES, DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.